DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 9/30/2021, with respect to claim 17 have been fully considered and are persuasive.  The obviousness type double patenting rejection of claim 17 has been withdrawn. 
Applicant’s arguments, see “Remarks”, filed 9/30/2021, with respect to claim 17 have been fully considered and are persuasive.  The 35 USC 102(a)(2) rejection of claim 17 has been withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1, 17 and 19 (the independent claims of the instant application, of which claim 17 is broadest in scope), though Quass et al. (U.S. Patent Application Publication Number 20180047549, from hereinafter “Quass”) does teach some of the limitations of the independent claims, Quass fails to teach operating a quadrupole device in a first mode of operation using a calibration function and operating the same quadrupole device in a second mode of operation using a second different calibration function. The remaining claims are allowed by virtue of their dependency on the allowed base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449.  The examiner can normally be reached on Monday-Thursday 6:00am-4:00pm Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881